United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-40390
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS TABAREZ-RAMIREZ,
also known as Pablo Rodriguez,
also known as Jose Jesus Tabarez-Ramirez,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-01-CR-646-2
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Tabarez-Ramirez (Tabarez) appeals his guilty-plea

conviction and sentence for importing more than 50 kilograms of

marijuana.     He argues that 21 U.S.C. §§ 952 and 960(a) and (b)

are unconstitutional in light of Apprendi v. New Jersey, 530 U.S.

466 (2000).     Tabarez raises an issue that he concedes is

foreclosed but seeks to preserve for further review.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-40390
                               -2-

     This argument is foreclosed by our decision in United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   Accordingly,

Tabarez’s conviction and sentence are AFFIRMED.